I think the opinion correct under the circumstances of the case. But circumstances alter cases. Most of us while driving on the highway have been confronted by the necessity of going off the road or making a sudden application of the brakes or both by some reckless fellow who whips past a driver with insufficient space or allowance in view of oncoming cars. Such person is prone to place upon the approaching driver the responsibility of avoiding an accident made probable by his own disregard for safety. We are in this case not losing sight of the difference between *Page 142 
negligence of an approaching driver who varies his course not a little because he stands on his right of way under all circumstances and the case where there is an attempt to charge him with negligence because he is not able to avoid the effect of the negligence of the other fellow. All a negligent actor can expect is that the other himself will not contribute to the result by negligence. He cannot expect that the other be put to the extraordinary effort to save the negligent actor from the natural consequences of his own negligence.